Exhibit 10.48

HCA Holdings, Inc.

Restricted Share Unit Agreement

(Initial Award)

THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the             day of             , 20            (the “Grant Date”),
between HCA Holdings, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth below (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
2006 Stock Incentive Plan for Key Employees of HCA Holdings, Inc. and its
Affiliates, as Amended and Restated (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of awards
that are based on Shares of the Company, including the grant of a right to
receive one Share at a specified date (or dates) in the future (a “Restricted
Share Unit”); and

WHEREAS, the Company has determined that a portion of the Grantee’s annual
retainer for services as a director of the Company (a “Director”) should be paid
to the Grantee in the form of Restricted Share Units to be granted pursuant to
the terms and conditions set forth in this award Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

 

Grantee:    [Participant Name]    [Participant Address]

Aggregate number of Restricted Share Units

granted hereunder:

   [Award] Grant Date:    [Grant Date]

1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee an award (“Award”) of Restricted
Share Units (“RSUs”) as set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. A bookkeeping account will
be maintained by the Company to keep track of the RSUs and any dividend
equivalent rights that may accrue as provided Section 3.

1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.



--------------------------------------------------------------------------------

2. Vesting and Payment.

2.1 Except as provided in Section 2.2, the Award shall vest in its entirety on
the third anniversary of the Grant Date, so long as the Grantee continues to
serve on the Board through such date (such period sometimes referred to as the
“Restricted Period”).

2.2 Notwithstanding Section 2.1 above, all RSUs covered by the Award shall
immediately vest upon the occurrence of a Change in Control (the definition of
which is set forth on Schedule A attached hereto) that occurs prior to the
expiration of the Restricted Period. If the Grantee’s service as a Director is
terminated for any reason other than death or Disability, the Grantee shall
forfeit all rights with respect to all RSUs (including Dividend Equivalent Units
and other dividend equivalent rights) that are not vested on such date;
provided, however, if such termination is with Cause (as defined below), all
RSUs whether vested or unvested shall immediately become void and of no effect.
If the Grantee’s service as a Director is terminated by death or Disability, the
RSUs covered by the Award shall immediately vest, but only in proportion to the
length of the Director’s service as a director during such Restricted Period.
For purposes of this Agreement, Cause shall mean the reasons for which a
Director can be removed from the Board by the Company pursuant to the governing
documents of the Company (including, without limitation, the Company’s by-laws
and charter). For purposes of this Agreement, “Disability” shall mean that the
Grantee is unable to perform the essential duties of a Director. Notwithstanding
the foregoing, this provision is subject in its entirety to Section 9 of the
Plan.

2.3 The Grantee shall be entitled to payment in respect of all RSUs covered by
the Award upon the vesting of this Award. Subject to the provisions of the Plan,
such payment shall be made through the issuance to the Grantee, as promptly as
practicable thereafter (or to the executors or administrators of Grantee’s
estate, as promptly as practicable after the Company’s receipt of notification
of Grantee’s death, as the case may be), of a number of Shares equal to the
number of such RSUs that have vested pursuant to this Award. Notwithstanding the
foregoing, if the Grantee shall have elected to defer payment of the RSUs that
become vested under this Award to such later date as may be permitted by the
Company, in accordance with the requirements of Section 409A of the Code, by
            , 201    , payment of such vested RSUs shall instead be made on such
later date (the “Deferral Election”).

3. Dividend Equivalent Rights.

Grantee shall receive dividend equivalent rights in respect of the RSUs covered
by this Award at the time of any payment of dividends to stockholders on Shares.
At the Company’s option, the RSUs will be credited with either (a) additional
units (the “Dividend Equivalent Units”) (including fractional units) for cash
dividends paid on shares of the Company’s Common Stock by (i) multiplying the
cash dividend paid per Share by the number of



--------------------------------------------------------------------------------

RSUs (and previously credited Dividend Equivalent Units) outstanding and unpaid,
and (b) dividing the product determined above by the Fair Market Value of a
Share, in each case, on the dividend record date, or (b) a cash amount equal to
the amount that would be payable to the Grantee as a stockholder in respect of a
number of Shares equal to the number of RSUs and Dividend Equivalent Units then
credited to the Grantee hereunder as of the dividend record date. The RSUs will
be credited with Dividend Equivalent Units for stock dividends paid on shares of
the Company’s Common Stock by multiplying the stock dividend paid per Share by
the number of RSUs (and previously credited Dividend Equivalent Units)
outstanding and unpaid on the dividend record date. Each Dividend Equivalent
Unit has a value equal to one Share. Each Dividend Equivalent Unit or cash
dividend equivalent right will vest and be settled or payable at the same time
as the RSU to which such dividend equivalent right relates. For the avoidance of
doubt, no dividend equivalent rights shall accrue under this Section 3 in the
event that any dividend equivalent rights or other applicable adjustments
pursuant to Section 5 hereof provide similar benefits.

4. No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as a member of the Board.

5. Adjustments.

Notwithstanding anything else contained in this Agreement, the RSUs granted
hereunder and this Agreement shall be subject to adjustment, substitution or
cancellation in accordance with the provisions of Sections 8 and 9 of the Plan.

6. Grantee Bound by the Plan.

This Agreement shall be construed in accordance and consistent with, and subject
to, the terms of the Plan, and in the case of any inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
govern. The Grantee hereby acknowledges receipt of a copy of the Plan and agrees
to be bound by all the terms and provisions thereof.

7. Modification of Agreement.

Subject to the provisions of Section 3 of the Plan, this Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto.

8. Severability.

If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or



--------------------------------------------------------------------------------

deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan and
Award shall remain in full force and effect.

9. Taxes; Section 409A.

The Grantee shall be responsible for all taxes due in connection with the grant
or vesting or any payment or transfer with respect to the RSUs and Shares (and
cash, if applicable) payable hereunder. Notwithstanding anything herein to the
contrary, to the maximum extent permitted by applicable law, the settlement of
the RSUs (including any dividend equivalent rights) to be made to the Grantee
pursuant to this Agreement is intended to qualify as a “short-term deferral”
pursuant to Section 1.409A-1(b)(4) of the Regulations and this Agreement shall
be interpreted consistently therewith. However, under certain circumstances,
including where Grantee has elected to defer settlement of this Award,
settlement of the RSUs or any dividend equivalent rights may not so qualify, and
in that case, the Committee shall administer the grant and settlement of such
RSUs and any dividend equivalent rights in strict compliance with Section 409A
of the Code. Each payment of RSUs (and related dividend equivalent rights)
constitutes a “separate payment” for purposes of Section 409A of the Code.

10. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.

11. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

12. Resolution of Disputes.

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Grantee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Grantee to arbitrate the dispute.



--------------------------------------------------------------------------------

13. Entire Agreement.

This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.

14. Notices.

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) reflected in the Company’s books and records.
By a notice given pursuant to this Section 14, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Grantee, shall, if the Grantee is then deceased,
be given to the Grantee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 14. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

 

HCA Holdings, Inc. By:  

 

Grantee: (electronically accepted)            



--------------------------------------------------------------------------------

Schedule A

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group other
than, as of the date of determination, (A) any and all of an employee benefit
plan (or trust forming a part thereof) maintained by (1) the Company or (2) any
corporation or other Person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company; (B) Hercules Holding II, LLC, a Delaware limited liability company
(or any successor) (“Hercules Holding II”), but only for so long as Hercules
Holding II continues to hold at least 30% of the voting power of the Company’s
voting equity securities, or (C) any Equity Sponsor (as defined in the Company’s
Amended and Restated Certificate of Incorporation dated as of March 8, 2011),
but only for so long as the Equity Sponsors, in the aggregate, continue to hold
at least 30% of the voting power of the Company’s voting equity securities (any
of the foregoing, “Permitted Holders”); or

(ii) any Person or Group, other than the Permitted Holders, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from such Corporate Transaction (or the parent of such
corporation) are Beneficially Owned subsequent to such transaction by the Person
or Persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of the Company
immediately prior to such Corporate Transaction, in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction;
or

(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.